Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The present invention relates to,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-3 and 5-6 are objected to because of the following informalities.  The claims lack antecedent basis and should be amended as follows:
Claim 1 lines 7, 11-12, 28, 32 and 40 the recitations “the upper end of the front fork”,  “the lower end of the assisting stem”,  “the a single dual ratchet wheel (21) are connected”,  “the assisting connecting rod”,  “the upper end of a frame rear column”  and  “the rear end of the seat” should be changed to – an upper end of the front fork--,  -- a lower end of the assisting stem--,  --a single dual ratchet wheel (21) is connected --,  -- an assisting connecting rod--,  --an upper end of a frame rear column--  and  --a bottom side of a seat--;
Claim 2 line 5 the recitation “an assisting stem”  and  “the lower end of the steering handlebar” should be changed to –the assisting stem--  and  -- a lower end of the steering handlebar --;
Claim 3 lines 4-5 the recitations “a gravity seat (69), a seat backrest (59) is provided at a rear end of the seat (69), and the included angle between the gravity seat (69) and the seat backrest is an obtuse 
Claim 5 lines 15, 19, 20, 21, 23, 26 and 27 the recitations “the outer side end surface”,  “the inner side of the pedal shaft”,  “the inner hole of the connecting rod”,  “the outer circle”,  “the inner hole of the pull rod”,  “the step”  and  “is used to reduce end face friction” should be changed to -- “an outer side end surface”,  “an inner side of the pedal shaft”,  “an inner hole of the connecting rod”,  “an outer circle”,  “an inner hole of the pull rod”,  “a step”  and  “is used to reduce an end face friction”;
Claim 6 lines 10 and 14-16 the recitations “the Rockwell superficial”,  “the particle size of nickel”,  “the particle size of graphite”,  “the particle size of copper” and  “the pressing pressure”  should be changed to  --a Rockwell superficial--,  --a particle size of nickel--,  --a particle size of graphite--,  --a particle size of copper-- and  --a pressing pressure --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission 
amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted 

Claims 2-6, each requires all the limitations of claim 1 and therefore also subjected to the same ground of rejection.


Allowable Subject Matter
         Claims 1-6 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Claim 1 is allowed because the prior art does not teach all of the elements as claimed.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 


/TONY H WINNER/Primary Examiner, Art Unit 3611